AMENDMENT NO. 1

TO THE
TRANSITION TO INTERNAL MANAGEMENT AGREEMENT

 

This AMENDMENT NO. 1 to the TRANSITION TO INTERNAL MANAGEMENT AGREEMENT is made
and entered into on this 8th day of April, 2014 (this “Amendment”) by and among,
Sentio Healthcare Properties, Inc., a corporation organized under the laws of
the State of Maryland (the “Company”), Sentio Healthcare Properties OP, L.P., a
Delaware limited partnership (the “Partnership,” and together with the Company,
the “Company Parties”), Sentinel RE Investment Holdings LP, a Delaware limited
partnership (the “Investor”), and Sentio Investments, LLC, a Florida limited
liability company (the “Advisor”).

 

R E C I T A L S

 

WHERAS, the Company and the Advisor are parties to an advisory agreement
pursuant to which the day-to-day business and affairs of the Company are managed
by the Advisor (the “Advisory Agreement”);

 

WHEREAS, on February 10, 2013, the Company Parties, the Investor, and the
Advisor, entered into the Transition to Internal Management Agreement (the
“TIMA”) which, subject to the receipt of certain required third-party consents,
which have heretofore been obtained, effected certain amendments to the terms of
the Advisory Agreement;

 

WHEREAS, upon the terms set forth in this Amendment, the parties have agreed to
amend the definition of net asset value included in the TIMA to provide that it
shall include a premium associated with the value of the Company’s portfolio in
its entirety;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to amend the TIMA
as follows:

 

1. Amendment to Section 3a. Effective upon the receipt by the Company of the
consent as required under the loan documents with respect to Woodlawn Terrace at
the Oaks, the following definitions provided in Section 3a of the TIMA, which
amend definitions included in the Advisory Agreement, are hereby added to, or
superseded and replaced in their entirety with the following definitions:

 

“Enterprise Premium” means an estimate, as determined in good faith by the Board
or an authorized committee thereof, of the premium over Net Asset Value
associated with the size and composition of the portfolio of the Company in
light of the then-current market conditions to the extent the capital markets
would warrant a premium for an assembled portfolio of like assets.

 

“Net Asset Value” means the estimate of the aggregate net asset value of the
Company, as determined in good faith by the Board or an authorized committee
thereof, attributable to the outstanding Common Stock, and most recently
reported in the Company’s public filings and adjusted as necessary for any
significant changes to the portfolio of the Company since the valuation was
reported. To the extent the net asset value as reported does not include an
Enterprise Premium, such an Enterprise Premium shall be added to and included in
net asset value. In the case of a termination of the Advisory Agreement in which
a Subordinated Performance Fee Due Upon Termination will be payable, Net Asset
Value will be determined based upon the Appraised Value of the Company’s
Properties at the Termination Date, less amounts of all indebtedness secured by
the Company’s Properties, plus the net asset value of all other Loans and
Permitted Investments of the Company, net of any appropriate adjustments for
joint ventures, minority interests or non-controlling stockholder interests.

 



 

 



 

2. Ratification; Effect on Advisory Agreement.

 

a. Ratification. The TIMA and the Advisory Agreement, as amended hereby, shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

 

b. Effect on the Advisory Agreement. On and after the date hereof, each
reference in the TIMA to “this Agreement,” “herein,” “hereof,” “hereunder,” or
words of similar import shall mean and be a reference to the TIMA as amended
hereby.

 

c. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

 

Signature page follows.



 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 



  THE COMPANY       Sentio Healthcare Properties, Inc.       By: /s/ John Mark
Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive Officer  
        THE PARTNERSHIP       Sentio Healthcare Properties OP, L.P.      
By:  Sentio Healthcare Properties, Inc.,   its general partner       By: /s/
John Mark Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive
Officer       THE INVESTOR       Sentinel RE Investment Holdings LP       By:
/s/ Billy Butcher      Name: Billy Butcher      Title: Vice President       THE
ADVISOR       Sentio Investments, LLC       By: /s/ John Mark Ramsey   Name:
John Mark Ramsey   Title: Chief Executive Officer



 



 

 

 

 

